Dissenting Opinion by
Judge Blatt:
I must respectfully dissent.
The majority opinion holds that an ordinance which incorrectly cites the statute under the authority of which it was enacted may not be cured by a subsequent amendment. In Scranton v. Engel, 39 Pa. Superior Ct. 534 (1909), the City of Scranton enacted an ordinance which provided that any pawnbroker engaging in business without a license would be subject to a fine of $200, and later amended the ordinance so as to reduce the fine to $100 when it was learned that the statutory authority to enact such an ordinance specifically provided for any fine levied thereunder to be limited to $100. The Superior Court found that the ordinance as originally enacted was valid except for the amount of the fine to be levied, and that the original ordinance and the amendment could be read together so as to make both effective. The reasoning in that case also seems persuasive here.
In this case, the majority makes no contention that the original ordinance, except for the citation of author*420ity, fails to comply with the Local Tax Enabling Act.1 It seems to exalt form over substance, however, in holding that an otherwise valid ordinance cannot properly be given effect by a subsequent ordinance amending a section thereof which is not even a substantive part of the original ordinance.
As to the comment regarding the question of notice, this is merely speculation of the majority. No contention was made at any time by either party that proper notice was not given, and it seems to me that this Court should not take it upon itself to inject the issue. Especially is this true when the record itself does not clearly indicate whether proper notice was given or not.
I would find, therefore, that this ordinance was validly enacted as amended. I would also hold, however, that the effective date of the ordinance should be delayed thirty days from its date of the amendment so as to comply with Section 6 of the Local Tax Enabling Act, 53 P.S. §6906.
President Judge Bowman and Judge Wilkinson, Jr., join in this dissent.

 Act of December 31, 1965, P. L. 1257, 53 P.S. §6901, et seq.